Citation Nr: 1101548	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits to 
include VA death pension benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served as a member of the recognized guerrillas from 
June 1942 to May 1945 and in the regular Philippine Army from May 
1945 to April 1946.  The Veteran had no prisoner of war status.  
The appellant is seeking death pension benefits as the Veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal February 2007, December 2007, and February 2008 decisions.  


FINDINGS OF FACTS

1.  The appellant's marriage to the Veteran was null and void ab 
initio.

2.  The appellant and the Veteran did not cohabit for many years 
prior to his death; there is no indication of abuse on the part 
of the Veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1), in this case the RO.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the appellant was advised by letters dated in 
August 2007 that the Veteran was already married to one JS when 
he married the appellant in October 1974.  The RO explained that 
her marriage to the Veteran was void ab initio but that it was 
possible to "deem valid" a marriage for VA purposes even though 
it was invalid under the laws of the jurisdiction where it took 
place.  The RO asked that the appellant provide certain 
information such as her state of her knowledge regarding the 
Veteran's marital status when she met him, where the Veteran was 
residing when they first met, whether the appellant was aware of 
any impediment to her marriage to the Veteran, etc.  The 
appellant did not provide the requested information although she 
responded to the letters with other information.  Hence, the 
Board concludes that she received and read the letters.  

The appellant requested no assistance in obtaining any records or 
other evidence.

Based upon the above, the Board concludes that the appellant has 
been given adequate notice of the requirements for the benefit 
sought, and that VA has adequately assisted her with her claim.  
The Board concludes that adequate notice followed by adequate 
process has been instituted.

Discussion

The appellant is seeking death pension benefits arguing that she 
is the surviving spouse of the Veteran.  

In his March 1946 processing affidavit, the Veteran indicated 
that he was married to JS and that he had married her in June 
1942.  As well, the Veteran listed WG, then three years of age, 
as his child.  There are no further mentions of JS and WG in the 
record.

In July 1977, the Veteran filed a claim of entitlement to service 
connection for residuals of left leg shrapnel wounds.  In the 
section of the application concerning current and former 
marriages, the Veteran listed only the appellant's name and 
indicated that they had been married since October 1974.  The 
Veteran listed three children, AG, who was apparently adopted, 
LiG, and LaG.  The record contains the birth certificates of the 
latter two who were the offspring the appellant and the Veteran.  
Subsequent evidence in the claims file reveals that the appellant 
and the Veteran had a third biological child, LeG.

The Board notes that the appellant produced a marriage contract.  
It indicates that she and the Veteran were married in October 
1974 and reflects that both she and the Veteran were single, as 
opposed to divorced or widowed, at the time of marriage.  

The Veteran died in May 2000 in Los Angeles.  The death 
certificate indicates that the Veteran had been a resident of Los 
Angeles County for eight years.  A daughter, JR, reported the 
death.  The death certificate lists NA as the Veteran's surviving 
spouse.

In her applications for benefits and other correspondence with 
VA, the appellant made no mention of any former or subsequent 
spouse of the Veteran.  Indeed, on VA Form 21-534 completed in 
January 2007, the appellant indicated that the Veteran had been 
married only once during his lifetime.  

The entirety of the appellant's correspondence has been from the 
Philippines.  She has not indicated that she has ever been to the 
United States or that she lived with the Veteran in the United 
States, where he had been residing for at approximately eight 
years prior to his death.  

The record indicates that the Veteran lived continually in the 
United States since April 1992 and that he was naturalized in May 
1992.  The record contains an Immigrant Visa Application from the 
appellant as well as an affidavit of support from the Veteran.  
In March 1993, the appellant's visa application was approved, and 
she was advised that the State Department would communicate with 
her to complete further immigrant visa processing steps.  There 
is no indication that the appellant ever arrived in the United 
States.  Indeed, in April 1999, just a few days over a year 
before he died, the Veteran completed a form, notarized at the 
Philippine consulate in Los Angeles, giving the appellant a 
special power of attorney.  He listed his address in Los Angeles 
and provided the appellant's address, which was in the 
Philippines.  

Pertinent VA laws and regulations provide that VA death benefits 
may be paid to a surviving spouse who was married to the veteran: 
(1) for at least one year prior to the Veteran's death, or (2) 
for any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 C.F.R. § 3.54; see 38 
U.S.C.A. § 1102.

Under VA regulations, "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).  A "spouse" 
means a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j).  38 C.F.R. § 3.50(a). 

For VA purposes, except as provided in Section 3.52, a "surviving 
spouse" means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where there 
was a separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) except 
as provided in § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or herself 
out openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 1 year 
or more before the Veteran died or existed for any period of time 
if a child was born of the purported marriage or was born to them 
before such marriage (see § 3.54(d)), and (b) the claimant 
entered into the marriage without knowledge of the impediment, 
and (c) the claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as outlined 
in § 3.53, and (d) No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period prior to 
the veteran's death.  § 3.52.

The requirement that there must be continuous cohabitation from 
the date of the marriage to the date of death of the veteran will 
be considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).  Temporary separations which ordinarily occur, 
including those caused 
for the time being through fault of either party, will not break 
the continuity of the cohabitation.  Id.  Furthermore, the 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b).

According to Article 3 of the New Family Code of the Philippines, 
the Formal Requisites of Marriage are : (1) Authority of 
solemnizing officer; 2) A valid marriage license except as 
provided in Chapter 2 and 3) A marriage ceremony which takes 
place with the appearance of contracting parties before the 
solemnizing officer and their personal declaration that they take 
each other as husband and wife in the presence of not less than 
two witnesses of legal age.

Article 35 of the New Family Code provides that bigamous or 
polygamous marriages that do not fall under Article 41 are void 
from the beginning.

Under Article 41, a marriage contracted by any person during the 
subsistence of a previous marriage shall be null and void, unless 
before the celebration of the subsequent marriage, the prior 
spouse had been absent for four consecutive years and the spouse 
present has a well-founded belief that the absent spouse was 
already dead.  In the case of disappearance where there is a 
danger of death under the provisions set forth in Article 391 of 
the Civil Code, an absence of only two years shall be sufficient.

For the purpose of contracting the subsequent marriage under the 
preceding paragraph, the spouse must institute a summary 
proceeding as provided in this Code for the declaration of 
presumptive death of the absentee, without prejudice to the 
effect of reappearance of the absent spouse.

The facts herein indicate that no marriage as defined in 
38 C.F.R. § 3.1(j) existed between the appellant and the Veteran.  
In October 1974, the Veteran and the appellant were residents of 
the Philippines.  Under the New Family Code of the Philippines, 
because the Veteran was apparently married when marrying the 
appellant, and none of the exceptions enumerated in Article 41 
were present, their marriage was null and void.  As such, the 
appellant was not the spouse of the Veteran following the October 
1974 marriage.  38 C.F.R. §§ 3.50(a).  

Despite the foregoing, under certain conditions, when an 
attempted marriage of a claimant to a veteran is invalid by 
reason of legal impediment, the marriage can be deemed valid 
under certain circumstances.  38 C.F.R. § 3.52.  Here, the 
appellant's marriage to the Veteran cannot be deemed valid 
because although she might well have been ignorant of the 
Veteran's first marriage and was married in good faith to the 
Veteran for more than a year, had children with him, and there is 
no claim filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued monthly 
benefits covering a period of the Veteran's death, the appellant 
did not cohabit with the Veteran continuously from the date of 
marriage to the date of the Veteran's death.  Id.  Moreover, the 
requirement of continuous cohabitation cannot be overlooked 
because there is no indication that such separation was temporary 
or due to misconduct of or procured by the Veteran without the 
fault of the appellant.  38 C.F.R. § 3.53.

Clearly, the Veteran and the appellant were in contact while he 
was in the United States in the years prior to his death.  There 
is no indication that they ever intended to cohabit again.  The 
record does not reflect that the appellant came to the United 
States after having been granted a visa.  In any event, she was 
in the Philippines in the year preceding the Veteran's death, and 
she was apparently intending to handle some or all of the 
Veteran's affairs in the Philippines pursuant to the power of 
attorney granted her.  The record thus suggests that the 
appellant and the Veteran did not intend to cohabit during the 
period before his death.

In sum, the appellant and the Veteran were never legally married, 
and there is no way in which their marriage can be deemed valid 
under the provisions of 38 U.S.C.A. § 3.52.  Thus, the appellant 
is not recognized as the Veteran's surviving spouse for VA 
purposes and is not eligible for VA death benefits to include 
death pension benefits.  38 C.F.R. §§ 3.50(b), 3.54.  


ORDER

Recognition of the appellant as the Veteran's surviving spouse 
for the purposes of entitlement to VA death pension benefits is 
denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


